Citation Nr: 1542217	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to increased disability ratings for hearing loss and hypertension.

2.  Entitlement to service connection for disorders of the feet, ankles, legs, knees, and right elbow.

3.  Entitlement to a disability rating in excess of 10 percent for a right kidney disorder for the period of time prior to September 26, 2013 and in excess of 30 percent thereafter.

4.  Entitlement to a compensable disability rating for tinea pedis.  

5.  Entitlement to a disability rating in excess of 10 percent for Reiter's syndrome of the right hand rated as arthritis.  

6.  Entitlement to a disability rating in excess of 10 percent for Reiter's syndrome of the left hand rated as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from January 1956 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, November 2009, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues with the exception of the issues of entitlement to increased disability ratings hearing loss and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issues of entitlement to increased disability ratings for hearing loss and hypertension.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal on the issues of entitlement increased disability ratings for hearing loss and hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

The Veteran perfected appeals for a number of issues including entitlement to increased disability ratings for hearing loss and hypertension.  

At the March 2015 hearing the Veteran indicated that he only desired to pursue his appeal with respect to the issues involving increased ratings for tinea pedis, a kidney disorder, and Reiter's syndrome, arthritis, of both hands.  He indicated that he desired to withdraw the appeals with respect to all other issues specifically including entitlement to increased disability ratings for hearing loss and hypertension.  Thus, there remain no allegations of error of fact or law with regard to these issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of the issues entitlement to increased disability ratings for hearing loss and hypertension is warranted.


ORDER

The appeals for the issues of entitlement to increased disability ratings for hearing loss and hypertension are dismissed.  


REMAND

At the March 2015 hearing the Veteran indicated that he only desired to pursue his appeal with respect to the issues involving increased ratings for tinea pedis, a kidney disorder, and Reiter's syndrome, arthritis, of both hands.  He indicated that he desired to withdraw the appeals with respect to all other issues which include:  entitlement to service connection for disorders of the feet, ankles, legs, knees, and right elbow.  Despite this the representative still advanced some vague arguments with respect to swelling of the lower extremities.  So the RO should readdress those issues.  

In April 2015, the Veteran submitted recent private medical evidence without a waiver of review by the AOJ, accordingly remand is necessary.  

A June 2014 rating decision denied increased ratings for the Veteran's service-connected Reiter's syndrome of the right hand and left hand.  At the March 2015 hearing, the Veteran expressed disagreement with the denial of increased ratings and indicated a desire to appeal that decision.  The Board accepts this as a timely notice of disagreement with respect to the June 2014 rating decision.  No statement of the case was issued as to these issues.  The appellate process has commenced and the Veteran must be provided a statement of the case on these issues. See Manlincon v. West, 12 Vet. App. 238 (1999).

At the March 2015 hearing the Veteran also testified that his service-connected tinea pedis had increased in severity since the prior Compensation and Pension examination.  Accordingly, remand for additional examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The RO must issue a statement of the case (SOC) and notification of the Veteran's appellate rights on the issues of entitlement to a disability rating in excess of 10 percent for Reiter's syndrome of the right hand, rated as arthritis, and entitlement to a disability rating in excess of 10 percent for Reiter's syndrome of the left hand, rated as arthritis.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to these issues, they must be returned to the Board for appellate review.  

2.  Contact the Veteran and the Representative and have them clarify the Veteran's claims for service connection for disorders of the feet, ankles, legs, knees, and right elbow.  Specifically ask if they are withdrawing these issues from appeal.  If not, ask them to clarify the claim and whether any claims for symptoms of swelling of the extremities are actually symptoms of the service-connected kidney disorder.  

3.  The Veteran must be afforded an appropriate VA examination for the purpose of determining the current severity of his service-connected kidney disorder.  The Veteran's claims folder and any pertinent evidence in claims file must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate if any reported symptoms of urinary frequency, leakage, or obstruction are the result of the service-connected kidney disorder, or the result of a nonservice-connected urinary tract disorder.  A complete rationale for all opinions must be provided.  

4.  The Veteran must be afforded an appropriate VA examination for the purpose of determining the current severity of his service-connected tinea pedis.  The Veteran's claims folder and any pertinent evidence in claims file must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  The report of examination should include a detailed account of all manifestations of the disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  A complete rationale for all opinions must be provided.  

5.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record. If the notification letter is returned as undeliverable, this must also be included in the claims folder.
 
4.  Following the completion of the above, the RO/AMC should readjudicate the issues on appeal with consideration of all evidence received subsequent to the most recent supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


